            Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 1 of 24




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 PANTHER INNOVATIONS, LLC,

                 Plaintiff,

 v.                                                             CIVIL ACTION NO. 6:20-cv-1071

 MICROSOFT CORPORATION,
                                                           JURY TRIAL DEMANDED
                 Defendant.


               PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT


       Plaintiff Panther Innovations, LLC (“Panther” or “Plaintiff”) files this Complaint for patent

infringement against Microsoft Corporation (“Microsoft” or “Defendant”) and states as follows:

                                  NATURE OF THE ACTION

       1.       This is a civil action for patent infringement under the patent laws of the United

States of America, 35 U.S.C. § 1 et seq.

       2.       Panther is the owner of all right, title, and interest in U.S. Patent Nos. 7,840,652

(the “’652 Patent”) and 8,069,231 (the “’231 Patent”) (collectively “the Asserted Patents”), which

are attached as Exhibits A and B and incorporated herein by reference.

       3.       Defendant Microsoft has infringed and continues to infringe one or more claims of

the Asserted Patents by making, using, offering to sell, and selling within the United States,

including in this District, certain products and services. Panther seeks to recover monetary

damages, attorneys’ fees, and costs.
            Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 2 of 24




                                          THE PARTIES

       4.       Panther is a Texas limited liability company with a principal place of business at

2325 Oak Alley, Tyler, Texas 75703.

       5.       Defendant Microsoft is a corporation organized under the laws of the State of

Washington, with its principal place of business at 1 Microsoft Way, Redmond, Washington 98052.

Defendant may be served via its registered agent, Corporation Service Company, at 211 East 7th

Street, Suite 620, Austin, Texas 78701.

       6.       Microsoft has been registered to do business in the state of Texas under Texas SOS

file number 0006776606 since at least 1986.

                                 JURISDICTION AND VENUE

       7.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1338(a).

       8.       This Court has personal jurisdiction over Defendant because Defendant does

continuous and systematic business in this District, including by providing infringing products and

services to the residents of the Western District of Texas that Defendant knew would be used

within this District, and by soliciting business from the residents of the Western District of Texas.

For example, Defendant is subject to personal jurisdiction in this Court because, inter alia,

Defendant has regular places of business in the District at 10900 Stonelake Boulevard, Suite 225,

Austin, Texas 78759 and Concord Park II, 401 East Sonterra Boulevard, Suite 300, San Antonio,

Texas 78258. Defendant directly, and through agents, regularly does, solicits, and transacts

business in the Western District of Texas.

       9.       Defendant has committed and continues to commit acts of infringement in violation

of 35 U.S.C. § 271 within the Western District of Texas. Defendant has in the past made, used,



                                                 2
          Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 3 of 24




marketed, distributed, offered for sale, sold, and/or imported infringing products, and performed

infringing methods, in the State of Texas and in the Western District of Texas. Defendant

continues to make, use, market, distribute, offer for sale, sell, and/or import infringing products,

and perform infringing methods, in the State of Texas and in the Western District of Texas.

Accordingly, Defendant has in the past engaged, and continues to engage, in infringing conduct

within and directed at or from this District. Additionally, Defendant has purposefully and

voluntarily placed its infringing products into the stream of commerce with the expectation that its

infringing products will be used in this District. The infringing products have been and continue

to be distributed to and used in this District. Upon information and belief, the infringing products

have been and continue to be distributed from this District. Defendant’s acts have caused, and

continue to cause, injury to Plaintiff, including within this District.

       10.     Venue is proper in this District under the provisions of 28 U.S.C. §§ 1391 and

1400(b) at least because Defendant has committed acts of infringement in this District and has a

regular and established places of business in this District at 10900 Stonelake Boulevard, Suite 225,

Austin, Texas 78759 and Concord Park II, 401 East Sonterra Boulevard, Suite 300, San Antonio,

Texas 78258.

                                          BACKGROUND

       11.     Years before Microsoft added the accused functionality to its Windows operating

system, Ascentive, LLC was developing intellectual property directed to optimizing network

speeds. Adam Schran and Robert Darlington, the named inventors of the Asserted Patents, sought

to address the inefficiency in the Internet connection by computers and the difficulty of adjusting

network configuration settings of a computer for Internet data transfer. Mr. Schran and Mr.

Darlington conceived of a novel way of optimizing a computer’s Internet connection by selecting



                                                   3
         Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 4 of 24




from groups of network configuration settings and conducting one or more performance tests to

automatically adjust the configuration settings to enhance the end-user’s Internet performance.

This invention resulted in the Asserted Patents.

                                  U.S. PATENT NO. 7,840,652

       12.     On October 15, 2004, the United States Patent and Trademark Office duly and

legally issued the ’652 Patent, entitled “System and method for determining network configuration

settings that provide optimal network performance” after a full and fair examination.

       13.     Exhibit A is a true and correct copy of the ’652 Patent.

       14.     The ’652 Patent is valid and enforceable under United States patent laws.

       15.     Plaintiff is the owner of the ’652 Patent, having received all right, title and interest

in and to the ’652 Patent from the previous assignee of record.

       16.     Plaintiff possesses all rights of recovery under the ’652 Patent, including the

exclusive right to recover for past infringement.

                                  U.S. PATENT NO. 8,069,231

       17.     On November 29, 2011, the United States Patent and Trademark Office duly and

legally issued the ’231 Patent, entitled “Computer program product for determining a group of

network configuration settings that provide optimal network performance” after a full and fair

examination.

       18.     Exhibit B is a true and correct copy of the ’231 Patent.

       19.     The ’231 Patent is valid and enforceable under United States patent laws.

       20.     Plaintiff is the owner of the ’231 Patent, having received all right, title and interest

in and to the ’231 Patent from the previous assignee of record.




                                                    4
          Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 5 of 24




       21.     Plaintiff possesses all rights of recovery under the ’231 Patent, including the

exclusive right to recover for past infringement.

                                  THE ASSERTED PATENTS

       22.     The claims of the Asserted Patents are directed to patent-eligible, non-abstract

inventions.

       23.     The Asserted Patents address, among other things, specific technological

improvements for optimizing Internet data transfer speeds. For example, when a computer

connects to a server across a TCP/IP network, such as using a home computer to connect to

www.bing.com, that computer’s operating system connects using certain user-selectable pre-

configured TCP/IP settings. However, optimal settings for connecting to that server or any other

server are not static; optimal settings for connections to that server will vary across time based on

certain factors such as congestion and server demand. See, e.g., Ex. A ’652 Patent at 1:30-50. The

Asserted Patents are directed to optimizing that connection by automatically adjusting specific

user-selectable TCP/IP network settings by selecting from groups of network configuration

settings and conducting one or more performance test to ensure the best data throughput. See, e.g.,

id. at 1:59-2:55. These settings can also be continually tested to ensure an optimal connection in

varying situations. Id.

       24.     For instance, the Asserted Patents describe certain TCP/IP settings that can be

adjusted to optimize the network connection, including, for example, Maximum Transmission Unit

(MTU), Maximum Segment Size (MSS), Receive Window (RWIN), Time to Live (TTL), Black

Hole Detection, and MTU Auto Discovery. See, e.g., id. at 2:41-46.

       25.     Figure 3 of the Asserted Patents is illustrated below:




                                                    5
         Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 6 of 24




       26.     Figure 3 generally describes a process where a user may either select network

configuration preferences (305) or elect to use default network configuration settings (310). See,

e.g., id. at 5:18-7:22. An application, for example, then performs tests to determine an optimal

network configuration (315). Id. A dynamic mode (330, 335, and 340) is also described where

the network settings are continuously analyzed and adjusted to ensure optimal network

connectivity. Id.

              MICROSOFT’S INFRINGING PRODUCTS AND ACTIVITIES

       27.     Microsoft Windows Products (the “Accused Products”) provide various user-

selectable network configuration settings. The Accused Products include at least Windows Vista,

Windows 7, Windows 8, and Windows 10 operating systems, including at least as made available

as software for download or purchase, software pre-installed in Microsoft or OEM computer

products, and software pre-installed in Microsoft Xbox and Surface products. Upon information

                                                6
          Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 7 of 24




and belief, the accused features were introduced in 2008 in the Windows Vista and Windows

Server 2008 operating systems with, for example, user-selectable TCP Auto-tuning functionality,

user-selectable Congestion Provider functionality, and user-selectable Scaling Heuristics

functionality.

       28.       For example, Microsoft Windows Products provide TCP auto-tuning. A TCP auto-

tuning level of normal will provide a scale factor of 8 (which is the maximum scale factor to be

used) to automatically optimize RWIN. The autotuning feature implements a sliding window

based on network constraints:




https://docs.microsoft.com/en-us/windows-server/networking/technologies/network-
subsystem/net-sub-performance-tuning-nics (last visited Nov. 18, 2020).




https://support.microsoft.com/en-us/help/947239/description-of-the-receive-window-auto-
tuning-feature-for-http-traffic (last visited Nov. 18, 2020).

                                               7
         Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 8 of 24




       29.    On information and belief, Microsoft Windows Products are enabled to implement

Congestion Provider functionality to automatically optimize network configuration settings

including MSS. By default, client computers use NewReno, but may also be configured to

implement CTCP or DCTCP:




https://docs.microsoft.com/en-us/powershell/module/nettcpip/set-nettcpsetting?view=win10-ps
(last visited Nov. 18, 2020).

       30.    CTCP, or Compound TCP, is a Microsoft implementation that includes the ability

to automatically optimize performance:




                                              8
         Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 9 of 24




https://www.microsoft.com/en-us/research/project/the-compound-tcp-for-high-speed-and-long-
distance-networks/;       see       also,         https://www.microsoft.com/en-us/research/wp-
content/uploads/2016/02/tr-2005-86.pdf (last visited Nov. 18, 2020).

       31.     The Accused Products also are enabled to implement Scaling Heuristics

functionality to optimize scaling:




                                              9
         Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 10 of 24




https://docs.microsoft.com/en-us/powershell/module/nettcpip/set-nettcpsetting?view=win10-ps
(last visited Nov. 18, 2020)




https://www.windows-security.org/192ee4e61e5b3a5334794f4af06f03a5/set-window-scaling-
heuristics-state (last visited Nov. 18, 2020).

       32.     For each of the TCP auto-tune, Congestion Provider, and Scaling Heuristics

functionalities, the Accused Products are designed to automatically adjust these network

configuration settings to optimize connectivity. For example, for TCP auto-tune functionality, the

Accused Products conduct performance tests to optimize the network feature:




https://support.microsoft.com/en-us/help/947239/description-of-the-receive-window-auto-
tuning-feature-for-http-traffic (last visited Nov. 18, 2020).

       33.     For the Congestion Provider functionality, the Accused Products conduct

performance tests to optimize the network feature:




                                               10
        Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 11 of 24




https://www.microsoft.com/en-us/research/project/the-compound-tcp-for-high-speed-and-long-
distance-networks/;       see       also,         https://www.microsoft.com/en-us/research/wp-
content/uploads/2016/02/tr-2005-86.pdf (last visited Nov. 18, 2020).

       34.    For Scaling Heuristics, the Accused Products conduct performance tests to

optimize the network feature:




https://www.windows-security.org/192ee4e61e5b3a5334794f4af06f03a5/set-window-scaling-
heuristics-state (last visited Nov. 18, 2020).

       35.    Windows      10   is   “active    on   more   than    900   million    devices.”

https://www.microsoft.com/investor/reports/ar19/index.html (last visited Nov. 18, 2020). The

                                               11
         Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 12 of 24




Accused Products are sold to consumers and Microsoft’s Original Equipment Manufacturers. See,

e.g., id. The Accused Products are also preinstalled on hardware devices sold by Microsoft

including, at least, Xbox series devices and Surface series devices.                     See, e.g.,

https://www.polygon.com/2015/8/10/9126899/phil-spencer-obliterating-distinction-between-

xbox-pc-gamescom-interview-2015;          https://www.quora.com/What-is-the-OS-of-a-Xbox-one;

and      https://support.microsoft.com/en-us/help/2858199/surface-supported-operating-systems.

(last visited Nov. 18, 2020).

               COUNT I: INFRINGEMENT OF U.S. PATENT NO. 7,840,652

       36.     Plaintiff incorporates by reference and re-alleges the foregoing paragraphs of this

Complaint as if fully set forth herein.

       37.     Defendant has directly infringed and continues to directly infringe at least claims 1

and 29 of the ’652 Patent in violation of 35 U.S.C. § 271 et seq., by making, using, offering for

sale, or selling in the United States, and/or importing into the United States without authority or

license the Accused Products.

       38.     The Accused Products meet all the limitations of at least claims 1 and 29 of the

’652 Patent. For example, claim 1 of the ’652 Patent recites:

       A method of optimizing network configuration settings for a user's client machine,
       the method comprising:

       (a) providing a plurality of groups of network configuration settings to be used by
       the user's client machine;

       (b) establishing a network connection between the user's client machine and a
       remote server;

       (c) selecting one of the groups of network configuration settings to be used by the
       user's client machine from the provided groups of settings, wherein step (c) is
       initiated on the user's client machine;

       (d) automatically conducting one or more performance tests using the selected
       network configuration settings during the established network connection;

                                                12
          Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 13 of 24




       (e) repeating steps (c) and (d) for one or more other groups of network configuration
       settings during the established network connection; and

       (f) automatically adjusting the network configuration settings of the user's client
       machine provided in the groups based on the results of the performance tests,
       wherein the adjusted network configuration settings are settings that optimize the
       performance of the user's client machine.

       39.     A non-limiting and exemplary claim chart comparing the Accused Products to

claims 1 and 29 of the ’652 Patent is attached hereto as Exhibit C and is incorporated herein as if

fully rewritten. This description is based on publicly available information. Plaintiff reserves the

right to modify this description, including, for example, on the basis of information about the

Accused Products that it obtains during discovery.

       40.     As in claim 1 of the ’652 Patent, the Accused Products optimize network

configuration settings for a user’s client machine (e.g., a computer running one of the MS Windows

Products that is an Accused Product).

       41.     As in claim 1 of the ’652 Patent, the Accused Products provide a plurality of groups

of network configuration settings (e.g., TCP auto-tune, Congestion Provider, and Scaling

Heuristics functionality) to be used by the user’s client machine. For example, a TCP auto-tuning

level of normal will provide a scale factor of 8 (which is the maximum scale factor to be used) to

automatically optimize RWIN. The auto-tuning feature implements a sliding window based on

network       constraints.              See,     e.g.,    https://docs.microsoft.com/en-us/windows-

server/networking/technologies/network-subsystem/net-sub-performance-tuning-nics;

https://support.microsoft.com/en-us/help/947239/description-of-the-receive-window-auto-

tuning-feature-for-http-traffic (last visited Nov. 18, 2020). In addition, the Accused Products

implement Congestion Provider functionality to automatically optimize network settings including

MSS. By default, client computers use NewReno, but may also be configured to implement CTCP

or   DCTCP.        See,      e.g.,   https://docs.microsoft.com/en-us/powershell/module/nettcpip/set-

                                                    13
         Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 14 of 24




nettcpsetting?view=win10-ps (last visited Nov. 18, 2020). CTCP, or Compound TCP, is a

Microsoft implementation that includes the ability to automatically optimize performance. See,

e.g.,   https://www.microsoft.com/en-us/research/project/the-compound-tcp-for-high-speed-and-

long-distance-networks/;                              https://www.microsoft.com/en-us/research/wp-

content/uploads/2016/02/tr-2005-86.pdf (last visited Nov. 18, 2020). The Accused Products also

implement     Scaling     Heuristics    functionality    to   optimize    scaling.       See,   e.g.,

https://docs.microsoft.com/en-us/powershell/module/nettcpip/set-nettcpsetting?view=win10-ps;

https://www.windows-security.org/192ee4e61e5b3a5334794f4af06f03a5/set-window-scaling-

heuristics-state (last visited Nov. 18, 2020).

        42.    As in claim 1 of the ’652 Patent, the Accused Products establish a network

connection between the user’s client machine (e.g., a computer running one of the Accused

Products) and a remote server (e.g., a webserver). For example, the Accused Products are designed

with certain functionality that is specifically directed to establishing a network connection between

a client machine and remote servers using TCP. WinHTTP is one such example that is designed

to allow a computer running one of the Accused Products to communicate with a remote server.

See, e.g., https://support.microsoft.com/en-us/help/947239/description-of-the-receive-window-

auto-tuning-feature-for-http-traffic (last visited Nov. 18, 2020).

        43.    As in claim 1 of the ’652 Patent, the Accused Products select one of the groups of

network configurations settings (e.g., one of TCP auto-tune, Congestion Provider, and Scaling

Heuristics functionality) to be used by the user’s client machine from the provided groups of

settings (e.g., TCP auto-tune, Congestion Provider, and Scaling Heuristics functionality), where

this step is initiated on the client machine. For example, the Accused Products implement separate

unique algorithms that select from and adjust network configuration settings, such as TCP auto-



                                                 14
          Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 15 of 24




tune,     Congestion    Provider,    and    Scaling    Heuristics   functionality.      See,   e.g.,

https://docs.microsoft.com/en-us/windows-server/networking/technologies/network-

subsystem/net-sub-performance-tuning-nics#autotuning-levels (last visited Nov. 18, 2020).

        44.      As in claim 1 of the ’652 Patent, the Accused Products automatically conduct one

or more performance tests using the selected network configuration settings (e.g., one of TCP auto-

tune, Congestion Provider, and Scaling Heuristics functionality) during the established network

connection.     For example, for TCP auto-tune functionality, the Accused Products conduct

performance tests to optimize the network feature. See, e.g., https://support.microsoft.com/en-

us/help/947239/description-of-the-receive-window-auto-tuning-feature-for-http-traffic          (last

visited Nov. 18, 2020). Similarly, for the Congestion Provider functionality, the Accused Products

conduct       performance    tests   to    optimize    the   network     feature.       See,   e.g.,

https://www.microsoft.com/en-us/research/project/the-compound-tcp-for-high-speed-and-long-

distance-networks/;     https://www.microsoft.com/en-us/research/wp-content/uploads/2016/02/tr-

2005-86.pdf (last visited Nov. 18, 2020). Further, for Scaling Heuristics, the Accused Products

conduct performance tests to optimize the network feature. See, e.g., https://www.windows-

security.org/192ee4e61e5b3a5334794f4af06f03a5/set-window-scaling-heuristics-state              (last

visited Nov. 18, 2020).

        45.      As in claim 1 of the ’652 Patent, the Accused Products repeat steps (c) and (d) for

one or more other groups of network configuration settings (e.g., one of TCP auto-tune,

Congestion Provider, and Scaling Heuristics functionality) during the established network

connection. For example, the Accused Products optimize each of TCP auto-tune, Congestion

Provider, and Scaling Heuristics functionality.




                                                  15
           Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 16 of 24




          46.   As in claim 1 of the ’652 Patent, the Accused Products automatically adjust the

network configuration settings (e.g., TCP auto-tune, Congestion Provider, and Scaling Heuristics

functionality) of the user’s client machine (e.g., a computer running MS Windows Products)

provided in the groups based on the results of the performance tests, wherein the adjusted network

configuration settings are settings that optimize the performance of the user’s client machine. For

example, the purpose of TCP auto-tune, Congestion Provider, and Scaling Heuristics functionality

is   to     optimize     the   performance.        See,    e.g.,   https://support.microsoft.com/en-

us/help/947239/description-of-the-receive-window-auto-tuning-feature-for-http-traffic;

https://www.microsoft.com/en-us/research/project/the-compound-tcp-for-high-speed-and-long-

distance-networks/;      https://www.microsoft.com/en-us/research/wp-content/uploads/2016/02/tr-

2005-86.pdf;           https://www.windows-security.org/192ee4e61e5b3a5334794f4af06f03a5/set-

window-scaling-heuristics-state (last visited Nov. 18, 2020).

          47.   Defendant makes, uses, sells, and/or offers to sell the Accused Products which

practice at least claim 1 of the ’652 Patent and which comprise all of the elements of claim 29 of

the ’652 Patent.

          48.   In violation of 35 U.S.C. § 271, Defendant is now, and has been directly infringing

the ’652 Patent, including through its own use, testing, and sale of the Accused Products.

          49.   Defendant has had knowledge of infringement of the ’652 Patent at least as of the

service of the present Complaint.

          50.   Defendant has directly infringed and continues to directly infringe at least one claim

of the ’652 Patent by making, using, offering for sale, and selling the Accused Products without

authority in the United States. As a direct and proximate result of Defendant’s direct infringement

of the ’652 Patent, Panther has been and continues to be damaged.



                                                 16
         Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 17 of 24




       51.       By engaging in the conduct described herein, Defendant has injured Panther and is

thus liable for infringement of the ’652 Patent, pursuant to 35 U.S.C. § 271.

       52.       Defendant has committed these acts of infringement without license or

authorization.

       53.       As a result of Defendant’s infringement of the ’652 Patent, Plaintiff has suffered

monetary damages and is entitled to a monetary judgment in an amount adequate to compensate

for Defendant’s past infringement, together with interests and costs.

       54.       Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim chart that it provides with this Complaint. The claim chart depicted in

Exhibit C is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil

Procedure and does not represent Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.

                 COUNT II: INFRINGEMENT OF U.S. PATENT NO. 8,069,231

       55.       Plaintiff incorporates by reference and re-alleges the foregoing paragraphs of this

Complaint as if fully set forth herein.

       56.       Defendant has directly infringed and continues to infringe at least claim 1 of the

’231 Patent in violation of 35 U.S.C. § 271 et seq., by making, using, offering for sale, or selling

in the United States, and/or importing into the United States without authority or license the

Accused Product.

       57.       The Accused Products meet all the limitations of at least claim 1 of the ’231 Patent.

For example, claim 1 of the ’231 Patent recites:

       A computer program product for optimizing network configuration settings for a
       user's client machine, the computer program product comprising non-transitory

                                                   17
         Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 18 of 24




       computer-readable media encoded with instructions for execution by a processor to
       perform a method comprising:

       (a) providing a plurality of groups of network configuration settings to be used by
       the user's client machine;

       (b) establishing a network connection between the user's client machine and a
       remote server;

       (c) selecting one of the groups of network configuration settings to be used by the
       user's client machine from the provided groups of settings, wherein step (c) is
       initiated on the user's client machine;

       (d) automatically conducting one or more performance tests using the selected
       network configuration settings during the established network connection;

       (e) repeating steps (c) and (d) for one or more other groups of network configuration
       settings during the established network connection; and

       (f) automatically adjusting the network configuration settings of the user's client
       machine provided in the groups based on the results of the performance tests,
       wherein the adjusted network configuration settings are settings that optimize the
       performance of the user’s client machine.

       58.     A non-limiting and exemplary claim chart comparing the Accused Products to

claim 1 of the ’231 Patent is attached hereto as Exhibit C and is incorporated herein as if fully

rewritten. This description is based on publicly available information. Plaintiff reserves the right

to modify this description, including, for example, on the basis of information about the Accused

Product that it obtains during discovery.

       59.     As in claim 1 of the ’231 Patent, the Accused Products are computer program

products for optimizing network configuration settings for a user’s client machine (e.g., a computer

running one the MS Windows Products that is an Accused Product), the Accused Products include

non-transitory computer-readable media (e.g., software) encoded with instructions for execution

by a processor to perform the claimed function.

       60.     As in claim 1 of the ’231 Patent, the Accused Products are designed to enable

providing a plurality of groups of network configuration settings (e.g., TCP auto-tune, Congestion

                                                  18
           Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 19 of 24




Provider, and Scaling Heuristics functionality) to be used by the user’s client machine. For

example, a TCP auto-tuning level of normal will provide a scale factor of 8 (which is the maximum

scale factor to be used) to automatically optimize RWIN. The auto-tuning feature implements a

sliding window based on network constraints.               See, e.g., https://docs.microsoft.com/en-

us/windows-server/networking/technologies/network-subsystem/net-sub-performance-tuning-

nics; https://support.microsoft.com/en-us/help/947239/description-of-the-receive-window-auto-

tuning-feature-for-http-traffic (last visited Nov. 18, 2020). In addition, the Accused Products are

enabled to implement Congestion Provider functionality to automatically optimize network

settings including MSS. By default, client computers use NewReno, but may also be configured

to   implement         CTCP       or   DCTCP.           See,   e.g.,   https://docs.microsoft.com/en-

us/powershell/module/nettcpip/set-nettcpsetting?view=win10-ps (last visited Nov. 18, 2020).

CTCP, or Compound TCP, is a Microsoft implementation that includes the ability to automatically

optimize performance.             See, e.g., https://www.microsoft.com/en-us/research/project/the-

compound-tcp-for-high-speed-and-long-distance-networks/;               https://www.microsoft.com/en-

us/research/wp-content/uploads/2016/02/tr-2005-86.pdf (last visited Nov. 18, 2020).              The

Accused Products also are enabled to implement Scaling Heuristics functionality to optimize

scaling.        See,      e.g.,     https://docs.microsoft.com/en-us/powershell/module/nettcpip/set-

nettcpsetting?view=win10-ps;                                                  https://www.windows-

security.org/192ee4e61e5b3a5334794f4af06f03a5/set-window-scaling-heuristics-state               (last

visited Nov. 18, 2020).

       61.     As in claim 1 of the ’231 Patent, the Accused Products are designed to enable

establishing a network connection between the user’s client machine (e.g., a computer running one

of the MS Windows Products that is an Accused Product) and a remote server (e.g., a webserver).



                                                   19
          Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 20 of 24




For example, the Accused Products are designed with certain functionality that is specifically

directed to establishing a network connection between a client machine and remote servers using

TCP. WinHTTP is one such example that is designed to allow a computer running one of the

Accused      Products    to    communicate       with     a     remote   server.       See,    e.g.,

https://support.microsoft.com/en-us/help/947239/description-of-the-receive-window-auto-

tuning-feature-for-http-traffic (last visited Nov. 18, 2020).

       62.     As in claim 1 of the ’231 Patent, the Accused Products are designed to enable

selecting one of the groups of network configurations settings (e.g., one of TCP auto-tune,

Congestion Provider, and Scaling Heuristics functionality) to be used by the user’s client machine

from the provided groups of settings (e.g., TCP auto-tune, Congestion Provider, and Scaling

Heuristics functionality), where this step is initiated on the client machine. For example, the

Accused Products are designed with separate unique algorithms that are designed to select from

and adjust network configuration settings, such as TCP auto-tune, Congestion Provider, and

Scaling Heuristics functionality.         See, e.g., https://docs.microsoft.com/en-us/windows-

server/networking/technologies/network-subsystem/net-sub-performance-tuning-

nics#autotuning-levels (last visited Nov. 18, 2020).

       63.     As in claim 1 of the ’231 Patent, the Accused Products are designed to enable

automatically conducting one or more performance tests using the selected network configuration

settings (e.g., one of TCP auto-tune, Congestion Provider, and Scaling Heuristics functionality)

during the established network connection. For example, for TCP auto-tune functionality, the

Accused Products conduct performance tests to optimize the network feature.               See, e.g.,

https://support.microsoft.com/en-us/help/947239/description-of-the-receive-window-auto-

tuning-feature-for-http-traffic (last visited Nov. 18, 2020). Similarly, for the Congestion Provider



                                                 20
         Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 21 of 24




functionality, the Accused Products conduct performance tests to optimize the network feature.

See, e.g., https://www.microsoft.com/en-us/research/project/the-compound-tcp-for-high-speed-

and-long-distance-networks/;                          https://www.microsoft.com/en-us/research/wp-

content/uploads/2016/02/tr-2005-86.pdf (last visited Nov. 18, 2020).          Further, for Scaling

Heuristics, the Accused Products conduct performance tests to optimize the network feature. See,

e.g.,         https://www.windows-security.org/192ee4e61e5b3a5334794f4af06f03a5/set-window-

scaling-heuristics-state (last visited Nov. 18, 2020).

        64.      As in claim 1 of the ’231 Patent, the Accused Products are designed to enable

repeating steps (c) and (d) for one or more other groups of network configuration settings (e.g.,

one of TCP auto-tune, Congestion Provider, and Scaling Heuristics functionality) during the

established network connection. For example, the Accused Products optimize each of TCP auto-

tune, Congestion Provider, and Scaling Heuristics functionality.

        65.      As in claim 1 of the ’231 Patent, the Accused Products are designed to enable

automatically adjusting the network configuration settings (e.g., TCP auto-tune, Congestion

Provider, and Scaling Heuristics functionality) of the user’s client machine (e.g., a computer

running one of the MS Windows Products that is an Accused Product) provided in the groups

based on the results of the performance tests, wherein the adjusted network configuration settings

are settings that optimize the performance of the user’s client machine. For example, the purpose

of TCP auto-tune, Congestion Provider, and Scaling Heuristics functionality is to optimize the

performance.       See, e.g., https://support.microsoft.com/en-us/help/947239/description-of-the-

receive-window-auto-tuning-feature-for-http-traffic;                https://www.microsoft.com/en-

us/research/project/the-compound-tcp-for-high-speed-and-long-distance-networks/;

https://www.microsoft.com/en-us/research/wp-content/uploads/2016/02/tr-2005-86.pdf;



                                                 21
         Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 22 of 24




https://www.windows-security.org/192ee4e61e5b3a5334794f4af06f03a5/set-window-scaling-

heuristics-state (last visited Nov. 18, 2020).

       66.       Defendant makes, uses, sells, and/or offers to sell the Accused Products which

practice at least claim 1 of the ’231 Patent.

       67.       In violation of 35 U.S.C. § 271, Defendant is now, and has been directly infringing

the ‘231 Patent, including through its own use, testing, and sale of the Accused Products.

       68.       Defendant has had knowledge of infringement of the ’231 Patent at least as of the

service of the present Complaint.

       69.       Defendant has directly infringed and continues to directly infringe at least one claim

of the ’231 Patent by making, using, offering for sale, and selling the Accused Product without

authority in the United States. As a direct and proximate result of Defendant’s direct infringement

of the ’231 Patent, Panther has been and continues to be damaged.

       70.       By engaging in the conduct described herein, Defendant has injured Panther and is

thus liable for infringement of the ’231 Patent, pursuant to 35 U.S.C. § 271.

       71.       Defendant has committed these acts of infringement without license or

authorization.

       72.       As a result of Defendant’s infringement of the ’231 Patent, Plaintiff has suffered

monetary damages and is entitled to a monetary judgment in an amount adequate to compensate

for Defendant’s past infringement, together with interests and costs.

       73.       Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim chart that it provides with this Complaint. The claim chart depicted in

Exhibit C is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil



                                                  22
         Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 23 of 24




Procedure and does not represent Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.

                                DEMAND FOR JURY TRIAL

       74.     Panther demands a trial by jury of any and all causes of action.

                                    PRAYER FOR RELIEF

        WHEREFORE, Panther respectfully requests:

        a.     That Judgment be entered that Defendant has infringed one or more claims of the

’652 Patent;

        b.     That Judgment be entered that Defendant has infringed one or more claims of the

’231 Patent;

        c.     An award of damages pursuant to 35 U.S.C. §284, sufficient to compensate Plaintiff

for the Defendant’s past infringement and any continuing or future infringement;

        d.     An assessment of pre-judgment and post-judgment interest and costs against

Defendant, together with an award of such interest and costs, in accordance with 35 U.S.C. §284;

        e.     That Defendant be directed to pay enhanced damages, including Plaintiff’s

attorneys’ fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

        f.     That Plaintiff be granted such other and further relief as this Court may deem just

and proper.

 Dated: November 20, 2020                            Respectfully submitted,


                                                     By: Kevin S. Kudlac
                                                     Kevin S. Kudlac
                                                     Texas Bar No. 00790089
                                                     kevin@connorkudlaclee.com
                                                     Cabrach J. Connor
                                                     Texas Bar No. 24036390
                                                     cab@connorkudlaclee.com

                                                23
Case 6:20-cv-01071-ADA Document 1 Filed 11/20/20 Page 24 of 24




                               Jennifer Tatum Lee
                               Texas Bar No. 24046950
                               jennifer@connorkudlaclee.com

                               CONNOR KUDLAC LEE PLLC
                               609 Castle Ridge Road, Suite 450
                               Austin, Texas 78746
                               512.777.1254 Telephone
                               888.387.1134 Facsimile

                               Rodney R. Miller
                               Texas Bar No. 24070280
                               Admitted in this District
                               rmiller@hallboothsmith.com
                               HALL BOOTH SMITH, P.C.
                               191 Peachtree Street, NE, Suite 2900
                               Atlanta, GA 30303
                               T: 404.586.6601
                               F: 404.954.5020

                               Daniel C. Miller
                               New York Bar No. 4232773
                               Admitted in this District
                               dmiller@hallboothsmith.com
                               HALL BOOTH SMITH, P.C.
                               366 Madison Ave, Fifth Floor
                               New York, NY 10017
                               T: 917.805.2460

                               Karl Braun
                               Tennessee Bar No. 022371
                               (Pro Hac Vice forthcoming)
                               kbraun@hallboothsmith.com
                               HALL BOOTH SMITH, P.C.
                               424 Church, Suite 2950
                               Nashville, TN 37219
                               T: 615.313.9911

                               Attorneys for Plaintiff Panther Innovations,
                               LLC




                              24
